DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claim 1, 8 and 15 is in independent form. 
	Claim 3-7, 10-14 and 17-20 are objected to.
Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Picard; Sébastien et al. (US 20180350257 A1) [Picard] in view of MURAKAMI; Koji et al. (US 20200201943 A1) [Murakami] in view of Marggraff; Lewis James et al. (US 20180011533 A9) [Marggraff].

	Regarding claim 1, 8 and 15, Picard discloses, a computer-implemented method for handling dialogs based on user behavior data, the computer-implemented method comprising: receiving, by a system comprising one or more processors, an input paragraph comprising one or more factual sentences, wherein each of the one or more factual sentences includes one or more words (question answering system [abstract], also see ¶ [0005], [0006], [0121]); 
performing, by the system, a word-level gaze prediction on the input paragraph to identify one or more predicted eye-gaze attributes for the input paragraph (In addition, the device 10 obtains a confidence level of the user for the answer and reliability of the confidence level when the user has answered the question in accordance with an eye-gaze position of the user when the user has answered the question and a display position of the question on the screen of a display unit. The query includes a question and two or more choices ¶ [0037], [0067], [0079]-[0082]); 
extracting, by the system, an answer to the input question based, at least in part, [on the input paragraph, the input question], and the one or more predicted eye-gaze attributes of the input paragraph (In addition, the device 10 obtains a confidence level of the user for the answer and reliability of the confidence level when the user has answered the question in accordance with an eye-gaze position of the user when the user has answered the question and a display position of the question on the screen of a display unit. The query includes a question and two or more choices ¶ [0037], [0067], [0079]-[0082], [0098], [0111]-[0014], [0117], [0121]); and 
transmitting, by the system, the extracted answer (the device 10 may perform transmission and reception of question data or answer data by using the communication unit ¶ [0051]).
However Picard does not explicitly facilitate receiving, by the system, an input question comprising one or more words; on the input paragraph, the input question.
Murakami discloses, receiving, by the system, an input question comprising one or more words; on the input paragraph, the input question (In one aspect of the present invention, the at least one processor inputs a declarative sentence indicating a feature of an item in the at least one converter, obtains a question sentence converted by the at least one converter, the question sentence asking the feature of the item, and generates Q & A (Question and Answer) or FAQ (Frequently Asked Questions) of the item based on the input declarative sentence and the obtained question sentence ¶ [0019], [0047], [0050]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Murakami’s system would have allowed Picard to facilitate receiving, by the system, an input question comprising one or more words; on the input paragraph, the input question. The motivation to combine is apparent in the Picard's reference, because there a need to improve accuracy in conversion of a sentence can be increased without taking time and effort.
However neither Picard nor Murakami explicitly facilitates wherein the word- level gaze prediction comprises a prediction of a human gaze that would be performed by a human reading the input paragraph.
Marggraff discloses, wherein the word- level gaze prediction comprises a prediction of a human gaze that would be performed by a human reading the input paragraph (In accordance with one embodiment, a method for providing a graphical user interface to determine intent of a user based at least in part on movement of the user's one or both eyes using a detector is provided that includes identifying, with the detector, when the user's one or both eyes blink; confirming, with the detector, that an eye movement of the user's one or both eyes starts within a predetermined post-blink blink duration following the blink ¶ [0008], [0009], [0020]-[0022], [0025], [0034], [0045] and [0050]. As an illustrative example, FIG. 1B depicts a sequence of eye movements to type the word “boy” using eye signals and the keyboard layout shown in FIG. 1A. Saccadic eye movements are indicated by dashed lines (e.g., 205). The eye movement sequence begins by selecting the grid location 204a that contains the letter “b.” ¶ [0148], [0152], [0341], [0443], [0446]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Marggraff’s system would have allowed Picard and Murakami to facilitate wherein the word- level gaze prediction comprises a prediction of a human gaze that would be performed by a human reading the input paragraph. The motivation to combine is apparent in the Picard and Murakami's reference, because there a need to improve discerning the various intents or operational objectives of one or more users, based substantively on purposeful movements of one or more eyes.

Regarding claim 2, 9 and 16, the combination of Picard, Murakami and Marggraff discloses, wherein performing the word- level gaze prediction on the input paragraph includes passing outputs of each timestamp of a first set of bidirectional LSTM encoders through a first SoftMax layer that predicts the one or more eye-gaze attributes for each word of the input paragraph (Murakami: in the right side of the equation 5, b.sub.t indicates a state variable in time step t, and a.sub.t indicates attention probability at a time step t. W.sub.q and W.sub.b in the right side of the equation 5 are learnt parameters, and softmax is a softmax function. The equation 5 is an example of a formula of probability of a word q.sub.t, and various known formulas can be applied to the calculation of probability. For example, the neural machine translation method uses Bi-LSTM (Bi-directional Long Short-Term Memory). Here, before explaining the Bi-LSTM, LSTM will be briefly described ¶ [0102], [0103] and [0106]).


Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/19/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154